Title: To George Washington from Thomas Walker, 30 June 1756
From: Walker, Thomas
To: Washington, George



Sr
Winchester June the 30 1756

As I am very unwell and our numbers decreasing here I propose going home tomorrow, & Shall go to Fredericksburg as soon as I am able to Settle my affairs there. I have given Mr Rutherford 216.17.8 in gold and paper which sum is as much or more than I had in my hands of the Publick money[.] when that is gone any sum may think proper to supply him with for the publick Service I will be answerable for. I have ordered him to engage a young Man to assist him. Seven of the Militia Deserted last night & I am doubtfull many more will follow them as some Gentemen below have been so imprudent as to offer for a Small Consideration to defend them aganst any dammage for Deserting. I am your most Humble Servt

Thomas Walker

